DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
--- Claims 1-20 are pending in the present application of which claims 2-20 have been added.
--- This communication is the second office action on the merits.
--- Claims 1-8 and 10-19 are rejected herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,605,383 in view of common knowledge. 

383’patent to Ismert teaches all the limitations as claimed except for the current application differs from claim 1 of ‘383 patent in that ‘383 patent does not claim method. However, the method as claimed of “installing at least two modular plumbing support units on a frame in a vertical or horizontal orientation respective to each other” as recited in claim 1 would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to know how to install the units on a frame in a vertical or horizontal orientation respective to each other, because the simplicity design of support units  and the purpose to be use for would not require any prior knowledge of any technical skill to perform such tasks. In addition, since the reference of Ismert teaches the modular support system that carries out the method including all limitations that required to carry out the method steps; the specific method steps as claimed claim 1 would have also been obvious in view of the structures disclosed in Ismert.  More specifically, it would have been obvious for one skilled in the art to have steps as recited in the claim 1 such as: installing at least two modular plumbing support units on a frame in a vertical or horizontal orientation respective to each other.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,360,553 to Ismert.



Regarding claim 2, Ismert discloses a modular support system for plumbing connections, the modular support system comprising:

a plurality of modular support units (24) each comprising:

a frame (figs 3-7) having a frame body with an inner surface, an outer surface, a plurality of rail assemblies (102, 77, 79) each disposed about the outer surface of the frame body, and a plurality of engagement assemblies (57, 59,39 figs 6-10, each disposed about the inner surface of the frame body; and

a housing (53, 7) engaging the inner surface of the frame and an aperture receiving a plumbing line, the housing comprising a plurality of receiving assemblies 

a connector (27) engageable to any of the plurality of rail assemblies of the frame of a first modular support unit and any of the plurality of rail assemblies of the frame of a second modular support unit, the second modular unit oriented above, below, left, or right of the first modular support unit.

Regarding claim 3, wherein the first modular support unit and the second modular support unit are connected horizontally and a third modular support unit (not shown) can horizontally connect to the first modular support unit or the second modular support unit via a second connector.

Regarding claim 4, wherein the first modular support unit and the second modular support unit are connected vertically and a third modular support unit (not shown) can vertically connect to the first modular support unit or the second modular support unit via a second connector.

Regarding claim 5, wherein the first modular support unit and the second modular support unit are connected horizontally and a third modular support unit can vertically connect to the first modular support unit or the second modular support unit via a second connector.



Regarding claim 7, wherein a second of the plurality of rail assemblies of the first modular support unit engages a bracket connector (fastening guide 77), the bracket connector engaging a bracket (78, 79).

Regarding claim 8, wherein the bracket connector comprises a hook structure (77) to engage the bracket.

Regarding claim 10, wherein the selected orientation enables communication with the plumbing line independent of whether the plumbing line extends vertically or horizontally.

Regarding claim 11, wherein the aperture is one of a drain line aperture or a supply line aperture, the drain line aperture defined in the housing in an orthogonal relationship to the supply line aperture.

Regarding claim 12, wherein the connector (27) spans a support member oriented between the first modular support unit and the second modular support unit.



Regarding claim 14, wherein at least one of the plurality of modular support units further comprises a plurality of flanges (72) extending outwardly from the outer surface of the frame body, each of the plurality of flanges is disposed at one of the corners of the frame body.

Regarding claim 15, wherein the at least one of the plurality of flanges attaches to the support member.

Regarding claim 16, wherein the connector (27) comprises a mounting aperture and the connector attaches to the support member.

Regarding claim 17, wherein the frame comprises a forward face receivable in a channel of a collar of a gasket.

Regarding claim 18, wherein the gasket can be disposed between the support member and a wall board.

Regarding claim 19, wherein the connector further comprises a first set of opposed sidewalls and a second set of opposed sidewalls connected by a front wall.

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s Remarks filed 10/14/2020 with respect to the 101 Double Patenting Rejection: Applicant has amended claim 1 to overcome the 101 Double patenting Rejection. However, obvious double patenting rejections still do apply. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







1/15/2021